       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 1 of 22



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 WESTERN ORGANIZATION OF
 RESOURCE COUNCILS, et al.,                                 4:20-cv-76-BMM
                     Plaintiffs,
                                                                  ORDER
       vs.

 U.S. BUREAU OF LAND
 MANAGEMENT,

                    Defendant,

       and

 STATE OF WYOMING,

                    Intervenor Defendant.




                                   INTRODUCTION

      The Western Organization of Resource Councils, Montana Environmental

Information Center, Powder River Basin Resource Council, Northern Plains

Resource Council, Center for Biological Diversity, Wildearth Guardians, and

Sierra Club (“Plaintiffs”) bring this action against the U.S. Bureau of Land

Management (“BLM”). Plaintiffs allege that BLM improperly approved amended

Miles City and Buffalo resource management plans (“RMPs”) in violation of the
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 2 of 22



National Environmental Policy Act (“NEPA”), the Federal Vacancies Reform Act

(“FVRA”), the Administrative Procedure Act (“APA”), and the Appointments

Clause of the U.S. Constitution. (Doc. 21).

      BLM filed a motion to make a number of procedural arguments relating to

Plaintiffs’ claims. (Doc. 24). BLM first argues that the Court should dismiss claims

regarding the Buffalo RMP for improper venue, or, in the alternative, should sever

and transfer those claims to the federal district court in District of Wyoming. Id.

BLM further argues that the Court should stay claims regarding the Miles City

RMP. Id. The Court held a motion hearing on February 18, 2021. (Doc. 33).

                                  BACKGROUND

      BLM manages the use and maintenance of 245 million acres of federal

public lands (around 12 percent of the nation’s landmass) and 700 million acres of

subsurface acreage (around 30 percent of the nation’s minerals). The Federal Land

Management and Policy Act (“FLPMA”) charges BLM with administering those

lands and subsurface acres.

      FLPMA requires that “the public lands be managed in a manner that will

protect the quality of scientific, scenic, historical, ecological, environmental, air

and atmospheric, water resource, and archeological values.” 43 U.S.C. §

1701(a)(8). BLM accomplishes this directive by developing, maintaining, and

revising RMPs for particular areas of public land. Id. § 1712(a)-(b); 43 C.F.R. §


                                               2
        Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 3 of 22



1601.0–5(n). RMPs “guide and control future management actions.” 43 C.F.R. §

1601.0–2. RMPs designate “[l]and areas for limited, restricted or exclusive use”

and determine “[a]llowable resource uses (either singly or in combination) and

related levels of production or use to be maintained.” Id. § 1601.0-5(n)(1)–(2).

RMP approval represents a major federal action that significantly affects the

quality of the human environment. Id. § 1601.0-6. As a result, BLM must publish

an Environmental Impact Statement (“EIS”) as required under NEPA when it

approves an RMP. Id.

       BLM undertook a large multi-state land planning effort to protect the greater

sage-grouse and its habitat in response to concerns that the U.S. Fish and Wildlife

Service may need to list the sage-grouse as an endangered species under the

Endangered Species Act. See Endangered and Threatened Wildlife and Plants; 12-

Month Finding on a Petition To List Greater Sage-Grouse (Centrocercus

urophasianus) as an Endangered or Threatened Species, 80 Fed. Reg. 59,858,

59,874 (Oct. 2, 2015). BLM revised or amended 98 land management plans (“2015

Plans”) to adopt sage-grouse protections across the bird’s range in ten Western

states. See id.

       Among those 2015 Plans, BLM published revisions that encompassed two

adjacent BLM field offices in the Powder River Basin: The Miles City Field Office

in Montana and the Buffalo Field Office in Wyoming. The Powder River Basin

                                             3
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 4 of 22



represents an interconnected river landscape of grasslands and badlands. The

Powder River Basin also yields approximately 40% of all coal extracted in the

United States. The Miles City Field Office administers 2.75 million acres of

surface lands and 11.9 million acres of subsurface mineral estate across 17 eastern

Montana counties. (Doc. 25-5 at 6). The Buffalo Field Office administers about

800,000 acres of surface lands along with 4.7 million acres of subsurface mineral

estate in north-central Wyoming. (Doc. 25-2 at 4).

      BLM approved both the Miles City RMP and the Buffalo RMP through a

single record of decision (“ROD”). The two approved RMPs represented “full

scale resource management plan revisions” and were “not limited to [greater sage-

grouse] habitat management.” (ROD at 15). A nearly identical set of plaintiffs as in

this case challenged those two RMPs in 2016 for inadequate environmental

analysis in this Court. BLM sought initially to dismiss or sever and transfer claims

relating to the Buffalo RMP. W. Organization of Res. Councils v. BLM (“WORC

I”), No. CV 16-21-GF-BMM, 2017 WL 374705, at *1 (D. Mont. Jan. 25, 2017).

BLM made arguments nearly identical to those made in this case. Id. at *4.

      This Court found that the District of Montana represented a proper venue for

the plaintiffs’ claims. Id. at *4–*5. This Court further refused to sever and transfer

the Buffalo City RMP claims after weighing plaintiffs’ choice of forum against the

competing interest in having localized controversies decided at home. Id. at *7–

                                              4
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 5 of 22



*10. The Court invalidated the Miles City and Buffalo RMPs based upon an

inadequate environmental analysis for each RMP. See W. Organization of Res.

Councils v. BLM (“WORC II”), No. CV 16-21-GF-BMM, 2018 WL 1475470, at *6

(D. Mont. Mar. 26, 2018), appeal dismissed, No. 18-35836, 2019 WL 141346 (9th

Cir. Jan. 2, 2019). The Court later remanded the two RMPs to BLM to correct

those deficiencies in conformity with this Court’s previous order. W. Organization

of Res. Councils v. BLM (“WORC III”), No. CV 16-21-GF-BMM, 2018 WL

9986684, at *2 (D. Mont. July 31, 2018).

      BLM since has completed its reconsideration of those same RMPs. BLM

published the Miles City Resource Management Plan Amendment (“RMPA”) in

November 2019. (Doc. 25-5). The Miles City RMPA encompasses 11.7 million

acres of subsurface federal mineral coal estate. See id. at 3. BLM published the

Buffalo RMPA in November 2019 as well. (Doc. 25-2). The Buffalo RMPA

encompasses 4.7 million acres of subsurface federal mineral coal estate. Id. at 4.

BLM approved the two RMPAs with two separate RODs. (Docs. 25-2, 25-5).

BLM asserted that these new RMPAs comply with this Court’s previous orders in

WORC II. (Docs. 25-2 at 4, 25-5 at 6).

      Plaintiffs allege in this case that BLM failed to comply with the Court’s

previous orders and with federal law. (Doc. 21). BLM filed a motion to make a

series of procedural arguments relating to Plaintiffs’ claims. (Doc. 24). BLM first

                                             5
            Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 6 of 22



     argues that the Court should dismiss claims regarding the Buffalo RMP because

     the District of Montana no longer represents a proper venue. (Doc. 25 at 10–16).

     BLM next argues, in the alternative, that the Court should sever and transfer the

     Buffalo RMP claims to the District of Wyoming. Id. at 16–33. Those two

     arguments mirror the arguments in WORC I. See WORC I, No. CV 16-21-GF-

     BMM, 2017 WL 374705, at *4–*6. BLM finally argues that the Court should stay

     claims regarding the Miles City RMP because this Court invalidated the Miles City

     RMP in an unrelated case. (Doc. 25 at 7 (citing Bullock v. U.S. Bureau of Land

     Mgmt., No. 4:20-cv-62-BMM, 2020 WL 6204334, at *2, *4 (D. Mont. Oct. 16,

     2020))).

                                          ANALYSIS

I.      Motion to Partially Dismiss for Improper Venue

           A defendant can move to dismiss a claim for improper venue. Fed. R. Civ. P.

     12(b)(3). Venue is appropriate in a civil action where the defendant is a federal

     employee or officer in any of the following judicial districts: (1) a judicial district

     in which defendant resides; (2) a judicial district in which a substantial part of the

     events giving rise to the claim occurred; or (3) a judicial district in which the

     plaintiff resides, if the case involves no real property. 28 U.S.C. § 1391(e)(1). A

     district court must dismiss or transfer a case when it finds that a plaintiff has filed

     in an improper venue. Id. § 1406(a). The Court possesses discretion to select either


                                                    6
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 7 of 22



the dismissal or transfer remedy when appropriate. Martensen v. Koch, 942 F.

Supp. 2d 983, 996 (N.D. Cal. 2013).

      The plaintiff bears the burden to demonstrate proper venue. Piedmont Label

Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). The plaintiff

must establish venue as to each claim. Martensen, 942 F. Supp. 2d at 996. A court

affords substantial deference to a plaintiff’s choice of forum so long as the forum

represents a proper venue. Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987);

Anderson v. Thompson, 634 F. Supp. 1201, 1204 (D. Mont. 1986). Such deference

diminishes, however, if “the operative facts have not occurred within the forum of

original selection and that forum has no particular interest in the parties or subject

matter.” Pac. Car & Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968).

      Multiple proper venues may exist for a claim. WORC I, No. CV 16-21-GF-

BMM, 2017 WL 374705, at *4 (citing Woodke v. Dahm, 70 F.3d 983, 985 (8th Cir.

1995)). No requirement exists that the chosen venue represents the best choice. See

id. (citing Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294 (3d Cir.

1994)). Venue merely must be proper in the relevant federal district to survive a

motion to dismiss.

      BLM concedes that Plaintiffs selected a proper venue in the District of

Montana for claims against the Miles City RMPA. (Doc. 25 at 10). BLM argues,

however, that venue proves improper for the Buffalo RMPA. See id. at 10–16.

                                              7
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 8 of 22



Plaintiffs claim venue based on two theories: where a substantial part of the events

giving rise to the claim occurred, and where the plaintiff resides if the case

involves no real property. (Doc. 28 at 11–18). The Court addresses each in turn.

          Where Plaintiff Resides if the Case Involves No Real Property

      BLM argues that the District of Montana no longer represents a proper

venue to consider claims against the Buffalo RMPA because the case involves real

property located in Wyoming. (Doc. 25 at 14). BLM raises a somewhat novel

argument that claims regarding public land management necessarily involve real

property. (Doc. 25 at 14). BLM cites only one outlier case to support the

proposition that the “adoption of a land use plan for a large area of property”

necessarily “involves real property.” Ctr. for Biological Diversity v. Bureau of

Land Mgmt. (“CBD”), No. 08-cv-05646, 2009 WL 1025606, at *3 (N.D. Cal. Apr.

14, 2009).

      CBD appears to be an outlier decision and its reasoning proves limited. The

Northern District of California relied on reasoning from a separate case that

involved a plaintiff who sought to challenge a decision to deny its application to

acquire a property interest in public land in the form of oil and gas leases. See id. at

*2 (citing Ferguson v. Lieurance, 565 F.Supp. 1013, 1015 (D. Nev. 1983)). The

plaintiff in Ferguson sought to contest a right in real property—namely, leasehold

interests in oil and gas. See Ferguson, 565 F.Supp. at 1015. The Northern District


                                              8
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 9 of 22



of California mistakenly applied the narrow reasoning in Ferguson to a blanket

challenge to a land use plan that involved no lease or any other such property

interest. See CBD, No. 08-cv-05646, 2009 WL 1025606, at *3. The Northern

District of California provided a tremendously narrow justification for its

application of a limited holding regarding an actual property interest to a broad

challenge to a land management plan. The court noted only that it found “the

reasoning of Ferguson persuasive” and that any other outcome would constitute

“legal sophistry.” Id.

      The Court finds far more instructive the reasoning of the District of Nevada

in Ferguson, as well as more recent decisions from the District of Idaho and the

Northern District of California. See, e.g., W. Watersheds v. Schneider, No. 1:16-

CV-83-BLW, 2019 WL 4863483, *3 (D. Idaho 2019); Earth Island v. Quinn, 56

F.Supp. 3d 1110, 1115–16 (N.D. Cal. 2014). The District of Nevada in Ferguson

urged that the touchstone of the venue provision “cannot sensibly be whether real

property is marginally affected by the case at issue. Rather, the action must center

directly on the real property, as with actions concerning the right, title or interest in

real property.” Ferguson, 565 F.Supp. at 1015. A challenge centered on the

environmental impact of a broad land management plan would not qualify as

involving real property under the reasoning of Ferguson.




                                               9
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 10 of 22



      The District of Idaho similarly noted that “almost any dispute over public or

private decisions will in some way ‘involve real property,’ taken literally.” W.

Watersheds, No. 1:16-CV-83-BLW, 2019 WL 4863483, *3 (citing Ferguson, 565

F.Supp. at 1015). “Congress seems to have indicated that it intended mainly to

cover disputes over legal interests in real property. Most authority appears to have

followed that logic, generally finding that actions ‘involve real property’ when

they involve disputes over real property interests.” Id. (internal ellipse omitted)

(quoting Earth Island, 56 F.Supp. 3d at 1115–16); see also Wright, Miller &

Cooper, 14D Fed. Prac. & Proc. Juris. § 3815, n. 33 (4th ed.). The District of Idaho

determined that a NEPA challenge against land use plans centered on “an agency's

compliance with statutory mandates” and did not involve real property. W.

Watersheds, No. 1:16-CV-83-BLW, 2019 WL 4863483, *3.

      The legislative history of the venue statute confirms a reading that general

land management plans do not involve real property for venue purposes. A letter

from, then Deputy Attorney General Byron White, at the time of enactment of the

statute raised the concern that the venue for claims “relating to public lands, such

as the awarding of oil and gas leases, consideration of land patent applications and

the granting of grazing rights or other interests” not be divorced from the locality

where such claims arise. S. Rep. No. 87-1992, at 6 (1962), reprinted in 1962

U.S.C.C.A.N. 2784, 2789 (Aug. 31, 1962). Each of these concerns relate to an

                                             10
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 11 of 22



actual property interest. The Senate Committee reviewing the bill agreed that

“water rights, grazing land permits, and mineral rights” are among the kind of

property interests covered by the bill. Id. at 3, 1962 U.S.C.C.A.N. at 2786.

Crucially, the Senate Committee did not indicate that real property would be

implicated in more general land management planning activities, such as with the

RMPs or NEPA analysis at issue here.

      Courts repeatedly have endorsed the understanding that general

environmental challenges, including actions relating to public land management,

do not involve real property. See, e.g., Montana Wildlife Fed’n, No. CV-18-69-GF-

BMM, 2018 WL 5810502, at *2 (D. Mont. Nov. 6, 2018) (finding proper venue on

a challenge to land management practices because they did not involve real

property and the plaintiff environmental organizations were from Montana); W.

Watersheds Project v. Salazar, No. CIV 08-0516-E-BLW, 2009 WL 1299626, at

*2 (D. Idaho May 7, 2009) (“[E]nvironmental actions . . . are not actions in which

‘real property is involved.’” (citation omitted)); NRDC v. TVA¸340 F.Supp. 400,

406 (S.D.N.Y. 1971) (“Gravity being what it is, the vast bulk of human activities

take place on the face of the earth. Consequently, almost any dispute over public or

private decisions will in some way “involve real property,” taken literally. The

touchstone for [venue] . . . must center directly on the real property, as with actions

concerning the right, title or interest in real property.”). The District of Montana

                                             11
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 12 of 22



represents a proper venue for Plaintiffs’ claims because the action does not

“involve no real property” and plaintiffs Western Organization of Resource

Councils, Montana Environmental Information Center, and Northern Plains

Resource Council each reside in Montana. See 28 U.S.C. § 1391(e)(1); (Doc. 21 at

5).

         Where a Substantial Part of the Events Giving Rise to the Claim

      BLM further argues that a substantial part of the events giving rise to the

claim occurred outside Montana. (Doc. 25 at 11). Plaintiffs argue that that the land

use decisions in the Buffalo RMPA, such as fossil fuel extraction, would cause

severe and widespread harm to the environment in Montana. (Doc. 28 at 16).

Plaintiffs specifically point to increased salinity in the Powder and Tongue Rivers

flowing from Wyoming into Montana, the flow of air and water pollutants from

Wyoming into Montana, and the interconnected ecology of the Powder River

Basin including the endangered pallid sturgeon and the sage grouse who fail to

abide by state lines. See id. at 3–4. Plaintiffs further argue that the SEIS and RMP

amendment process at issue in this case substantially arose from this Court’s prior

ruling in WORC II and WORC III. See id. at 16–17.

      This Court previously opined that “whether venue is proper in this case

depends on whether the Court considers the claims together as pleaded. If so,

venue would be proper. . . . [I]f the Court considers the claims as applying to the


                                             12
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 13 of 22



Miles City and Buffalo RMPs separately, venue for the Buffalo claims would not

be proper.” WORC I, No. CV 16-21-GF-BMM, 2017 WL 374705, at *5. The same

logic again applies—venue remains proper because of the unique qualities that

force the Court to consider claims against the Miles City and Buffalo RMPAs

together as pleaded.

      Most importantly, the claims arise directly from the Court’s previous

decisions in WORC II and WORC III. The Miles City and Buffalo RMPs suffered

from the same NEPA deficiencies. BLM would not have released the Miles City

and Buffalo RMPAs but for the Court’s decision. (Docs. 25-2 at 4, 25-5 at 6).

Plaintiffs allege that the two RMPAs again suffer from identical NEPA

deficiencies—a set of deficiencies that specifically contradict this Court’s previous

ruling. (Doc. 21 at 21–24). The Court’s decisions in WORC II and WORC III gave

rise to the claim.

      The Court further must analyze these claims in the context that the Miles

City and Buffalo RMPAs relate to a contiguous river basin, an interconnected

ecology, and a set of alleged environmental harms to that ecology that would flow

from Wyoming into Montana. Harm represents an essential element of any legal

claim. See, e.g., C2F, Inc. v. Bee Paper Co., No. 08-CV-479-AC, 2008 WL

4791012, at *8 (D. Or. Oct. 28, 2008) (“[W]hen a court considers whether a

substantial part of the events giving rise to the claim occurred in the district, the

                                              13
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 14 of 22



locus of the injury is a relevant factor.”). BLM incorrectly argues that harm is not a

component of an APA case. (Doc. 32 at 4–5). BLM ignores the clear text of the

APA that provides a cause of action for a person “suffering legal wrong because of

agency action, or adversely affected or aggrieved by agency action within the

meaning of a relevant statute.” 5 U.S.C. § 702. A plaintiff still must prove they

have suffered some form of harm or adverse effect in an APA case. Land

management decisions within the Powder River Basin will flow from Wyoming

into Montana with wind and water. Venue remains proper “in the district where the

land affected by the decision is located.” WORC I, No. CV 16-21-GF-BMM, 2017

WL 374705, at *4.

      The unique procedural history of this case before the Court and the harms in

Montana each constitute a substantial part of the events that gave rise to the claims

in this case. The District of Montana further represents a proper venue for

Plaintiffs’ claims because a substantial part of the events giving rise to the claim

occurred in Montana. See 28 U.S.C. § 1391(e)(1)(B). Venue proves proper in this

district for two reasons: the case does not involve real property and Plaintiffs reside

in this district, and a substantial part of the events that gave rise to the claim

occurred in this district. The Court still may consider, however, a motion to sever

and transfer claims relating to the Buffalo RMPA within its discretion. The Court

will analyze this component of BLM’s motion next.

                                               14
           Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 15 of 22



II.   Motion to Sever and Transfer

        BLM further argues in its motion that the Court should sever and transfer the

  claims regarding the Buffalo RMPA to the District of Wyoming. (Doc. 24). BLM

  argues that even if the Court finds venue proper in Montana, Plaintiffs’ claims

  should be severed because they challenge separate agency actions, and the interest

  of justice warrants transferring the Buffalo RMPA claims to the District of

  Wyoming. (Doc. 25 at 16). Plaintiffs argue that severance proves inappropriate

  because the claims arise from connected transactions and occurrences raising

  “common questions of law and fact.” Montana Wildlife Fed’n, No. CV-18-69-GF-

  BMM, 2018 WL 5810502, at *2. Plaintiffs further argue that severance would

  result in delay, inconvenience, and added expense. See id. at *6; W. Watersheds v.

  Zinke, No. 1:18-CV-00187-REB, 2018 WL 4210774, at *2 (D. Idaho Sept. 4,

  2018).

        A Court may “sever any claim against a party.” Fed. R. Civ. P. Rule 21.

  Courts retain broad discretion in the decision to sever and transfer a claim. WORC

  I, No. CV 16-21-GF-BMM, 2017 WL 374705, at *5. A district court’s broad

  discretion to transfer a case from one forum to another should be exercised

  “according to an individualized, case-by-case consideration of convenience and

  fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (internal

  quotation marks and citation omitted). BLM, as the moving party, bears the burden


                                              15
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 16 of 22



of showing transfer would be appropriate. Jones v. GNC Franchising, Inc., 211

F.3d 495, 499 (9th Cir. 2000).

      This Court previously employed a balancing test to decide whether to keep

together as pleaded the claims against the original Miles City RMP and Buffalo

RMP, or to separate them by location. See id. at *7. Under that test, a court should

weigh “a plaintiff’s choice of forum against the competing interest in ‘having

localized controversies decided at home.’” Ctr. for Biological Diversity & Pac.

Env’t v. Kempthorne, No. C–07–0894, 2007 WL 2023515, at *5 (N.D. Cal. July

12, 2007) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The

Court again finds this balancing test helpful to determine whether to sever and

transfer the Buffalo RMPA claims.

          Plaintiff’s Choice of Forum

      A court typically affords great deference to a plaintiff’s choice of forum.

See, e.g., Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987); Anderson v.

Thompson, 634 F. Supp. 1201, 1204 (D. Mont. 1986). This Court determined in

WORC I that the plaintiffs’ forum choice deserved deference because BLM had

approved the Miles City and Buffalo RMPs through a single ROD, the Court

maintained an interest in judicial economy to rule on identical claims relying on a

similar record, and plaintiffs’ held an interest in preventing the risk of inconsistent

judgments. WORC I, No. CV 16-21-GF-BMM, 2017 WL 374705, at *9.


                                              16
      Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 17 of 22



      BLM argues that Plaintiffs’ forum choice in this case differs from WORC I

in a crucial way: the agency approved two separate RODs. (Doc. 25 at 22–24).

BLM goes on to elaborate that Plaintiffs no longer face a risk of inconsistent

judgments because the claims arise from two separate RODs. Id. at 23. BLM’s

argument focuses on formalistic administrative distinctions, but fails to address the

broader context in which the claims arose.

      BLM approved the Miles City RMPA and Buffalo RMPA through separate

RODs. Plaintiffs’ claims directly relate, however, to this Court’s decisions in

WORC II and WORC III. Plaintiffs allege identical NEPA flaws regarding the two

RMPAs and their respective “mirror” SEISs. (Doc. 21 at 17). The claims involve

common questions of law because each SEIS allegedly suffers from identical flaws

rooted in the same NEPA obligations and this Court’s previous orders. See id. In

fact, the background of this case strengthens the other two factors this Court

considered in WORC I: the risk of inconsistent judgments and judicial economy.

      Plaintiffs face a heightened risk of inconsistent judgment in this case if the

Court were to transfer the Buffalo RMPA claims. The risk of inconsistent

judgment arises from potentially conflicting interpretations of BLM’s compliance

with this Court’s judgment in WORC II and WORC III and corresponding demands

under NEPA. Those inconsistent judgments could create disparate outcomes on

either side of the state border in an ecologically and geographically contiguous

                                             17
      Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 18 of 22



region. The litigation history and geography in this case distinguishes it from other

cases where courts severed and transferred geographically distinct claims. See

WildEarth Guardians v. Jewell, No. 1:15-CV-2026-WJM, 2016 WL 8577508 (D.

Colo. June 17, 2016); Western Organization of Resource Councils v. Clark, No.

CV-03-70-BLG-RWA (D. Mont. Jan. 13, 2004). This Court also distinguished

those cases in its previous rulings. WORC I, No. CV 16-21-GF-BMM, 2017 WL

374705, at *6–*7.

      Plaintiffs’ choice of forum further implicates an interest in judicial economy.

This Court capably can assess the federal law claims that apply to the Buffalo

RMPA. See id. at *9. Should the Court retain the Buffalo RMPA claims, it would

“relieve the judicial system of multiple cases involving the same questions of law

and fact.” Montana Wildlife Fed’n, No. CV-18-69-GF-BMM, 2018 WL 5810502,

at *4. The Court remains familiar with the complexities of this case and the

underlying administrative record. The unique history of this case further

strengthens the arguments for judicial economy.

         Interest in Having Localized Controversies Decided at Home

      The interest in having localized controversies decided at home remains

unchanged from the analysis in WORC I. The Buffalo Field Office developed the

Buffalo RMPA based on Wyoming lands and resources. BLM’s Acting Wyoming

State Director signed the ROD to approve the RMPA. Local citizens and local


                                            18
       Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 19 of 22



cooperating agencies provided input for the Buffalo RMPA. Courts long have

recognized a “local interest in having localized controversies decided at home.”

Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986);

see also Earth Island Inst. v. Quinn, 56 F. Supp. 3d 1110, 1119–20 (N.D. Cal.

2014) (collecting cases).

          Balancing Deference to Plaintiffs’ Choice of Forum with Local
          Interest

      A court typically affords great deference to a plaintiff’s choice of forum.

See, e.g., Lou, 834 F.2d at 739; Anderson, 634 F. Supp. at 1204. But those interests

may be outweighed by the interest in having localized controversies decided at

home. The Court sees great benefit in local controversies being decided in the

communities that experience those controversies. This factor may be dispositive in

many scenarios.

      In WORC I, this Court determined that the single ROD at issue, judicial

economy, and the plaintiffs’ interest in consistent judgments tilted “slightly in

favor of keeping the claims together.” WORC I, No. CV 16-21-GF-BMM, 2017

WL 374705, at *10. The same proves true in this case. Plaintiffs’ elevated interest

in prevention of inconsistent judgments and judicial economy rooted in the unique

background of this case outweigh the interest in having localized controversies

decided at home. The Court will exercise its broad discretion to deny the motion to

sever and transfer claims relating to the Buffalo RMPA.
                                             19
          Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 20 of 22



III.   Motion to Stay Remaining Claims

         BLM finally sought to stay claims regarding the Miles City RMPA. (Doc. 24

   at 1). BLM noted that this Court already set aside the Miles City RMPA in another

   case, and that BLM has appealed that decision. (Doc. 25 at 26–27 (citing Bullock,

   No. 4:20-cv-62-BMM, 2020 WL 6204334, at *4)). BLM urged that the appeal may

   resolve claims regarding the Miles City RMPA. (Doc. 25 at 27). Plaintiffs argued

   that a stay would be inappropriate. (Doc. 28 at 25–27). BLM since has changed its

   position, arguing now that a stay no longer would be warranted. (Doc. 32 at 13).

   BLM and Plaintiffs together noted at the motion hearing that BLM issued new

   RODs concerning the Miles City and Buffalo RMPAs on January 4, 2021, and on

   January 8, 2021, respectively. (Doc. 33). Those new RODs allegedly cured any

   legal infirmity that would be resolved in the Bullock appeal. Id. Plaintiffs

   acknowledged that they may need to amend their amended complaint to encompass

   these new RODs. Id.

         A court retains broad discretion to grant a stay derived from its “inherent

   power to control its docket and promote efficient use of judicial resources.”

   Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th

   Cir. 2007) (citing Landis v. N. American Co., 299 U.S. 248, 254–55 (1936)). To

   that end, the Court “may, with propriety, find it is efficient for its own docket and

   the fairest course for the parties to enter a stay of an action before it, pending


                                                 20
         Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 21 of 22



  resolution of independent proceedings which bear upon the case.” Leyva v.

  Certified Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The

  proponent of a stay bears the burden of establishing its need. Landis, 299 U.S. at

  255. BLM failed to show any such need. The Court will deny a stay of claims

  regarding the Miles City RMPA.

IV.   Other Pending Motions

        Several other pending motions remain. BLM filed a previous motion to

  dismiss or sever and transfer. (Doc. 18). That motion referred to the initial

  complaint. The complaint has since been amended. (Doc. 21). The Court will deny

  the previous motion to dismiss or sever and transfer as moot. The State of

  Wyoming intervened in this case. (Doc. 9). Wyoming filed two joinder motions to

  express support for BLM’s two motions to dismiss or sever and transfer. (Docs. 20

  & 26). The Court having resolved the motion to dismiss or sever and transfer

  likewise will deny those motions.

                                        ORDER

               Accordingly, IT IS ORDERED that:

             BLM’s Motion to Dismiss, or, in the alternative, to Sever and

               Transfer, and to Stay (Doc. 24) is DENIED in full;

             BLM’s Motion to Dismiss, or, in the alternative, to Sever and Transfer

               (Doc. 18) is DENIED as moot; and


                                               21
Case 4:20-cv-00076-BMM Document 34 Filed 02/24/21 Page 22 of 22



   Wyoming’s Motions for Joinder in BLM’s Motions (Docs. 20 & 26)

     are DENIED.

     Dated the 24th day of February, 2021.




                                  22
